Name: Commission Regulation (EEC) No 1742/80 of 3 July 1980 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 171 / 10 Official Journal of the European Communities 4. 7 . 80 COMMISSION REGULATION (EEC) No 1742/80 of 3 July 1980 amending Regulation (EEC) No 1204/72 laying down detailed rules for the appli ­ cation of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1585/80 (2), and in particular Article 27 (5) thereof, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (3 ), and in particular Article 9 thereof, Whereas Article 31 of Commission Regulation (EEC) No 1 204/72 (4), as last amended by Regulation (EEC) No 607/80 (5), specifies the circumstances in which oil seeds or mixtures of oil seeds shall be considered as having been rendered ineligible for the subsidy within the meaning of Council Regulation (EEC) No 2114/71 (6), as last amended by Regulation (EEC) No 851 /78 Whereas the above provision does not allow the release of the security lodged on importation from non-member countries of colza and rape seed intended for use in an unaltered state for animal feed ; whereas, in order to alleviate this difficulty, the above Article should be supplemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The fifth indent of Article 31 of Regulation (EEC) No 1204/72 is replaced by the following : '  intended for use in an unaltered state for human and animal feed, where proof has been furnished to the satisfaction of the Member State concerned.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 July 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No 172, 30 . 9 . 1966, p. 3025/66. ( 2 &gt; OJ No L 160, 26 . 6 . 1980, p. 2. (3 ) OJ No L 331 , 28 . 11 . 1978 , p. 1 . (4) OJ No L 133, 10 . 6 . 1972, p. 1 . (5 ) OJ No L 67, 13 . 3 . 1980, p . 11 . (*) OJ No L 222, 2 . 10 . 1971 , p . 2 . ( 7) OJ No L 116, 28 . 4 . 1978 , p . 4 .